Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is responsive to the amendment filed 1/15/2021. Applicant amended claims 7 – 13; claims 7 – 13 are pending in this application.

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Applicant corrected minor informalities in the specification. Applicant in response to an objection regarding paragraph 246 of specification, argues figures 10, 12B, 12D and 11D are the appropriate figures for understating the figures. Examiner respectfully disagrees, paragraph 237 of the specification reads “[r]efering now to FIGS. 8  and 10”, there is no reference to figures 10, 12B, 12D and 11D while describing the functioning of the elements described in paragraph 246. Clearly valve 858 and 856 are shown to be across the diaphragm of the metering pump 822. Further paragraph 238 describes valves 858 and 860 (shown to be on the same side of the diaphragm pump 822) comprising a first valving path. If applicant meant to describe figures 10, 12B, 12D and 11D in paragraph 246, applicant is invited to amend the specification to describe the subject matter applicant regards as the invention.
Further element 868 described in paragraph 240 is missing from the figures 8 and 10. Paragraph 241 describes element 830 as both “a metering pump” and “fluid line.” It is not clear what applicant is describing in paragraph 241, valves 832 and 836 are separated by pump 830, line 825 is connected to valve 832 and line 816 is connected to valve 836. It is not clear how when valve 832 opens and valve 836 is closed fluid can flow into metering fluid line 830 (even if applicant meant line 816). 
Applicant regarding paragraphs 247 and 249 asserts, “repetition does not distract from the ability to understand the operation described.” Examiner respectfully disagrees. Paragraph 247 describes an eighth valving path while paragraph 249 describes a tenth valving path. Similarly, paragraphs 250 and 251 describes eleventh and twelfth valving paths while operating the same valves. Applicant does not indicate eight valving path and tenth valving paths or eleventh valving path and twelfth valving paths are 
Regarding the drawing objection to claim 9, applicant introduces new matter. Nothing in the originally filed disclosure describes a plurality of “clamps.” Examiner disagrees with applicant’s characterization of figures 56A – 56E that the figure shows “spring” clips. Nothing the figures indicate the elements are flexible or that they are “springs”. Examiner maintains a person having ordinary skill in the art would not interpret the elements to be “spring clips.” 
The replacement drawings filed and amended specification introduce new matter and are not entered.
Applicant traverses the objection regarding missing reference numbers 833, 837, 839, 841, 843, 845, 847, 849, 851, 853, 855, 857 and 859 and asserts, “[t]hese numbers were not used as reference numerals in either the specification or the drawings.” Examiner respectfully disagrees, paragraph 234 states “[v]arious valves 832-860 impart the various capabilities. Clearly, the specification refers to reference numbers 833, 837, 839, 841, 843, 845, 847, 849, 851, 853, 855, 857 and 859 since they fall numerically between 832 and 860 referred to in paragraph 234. 
Applicant in response to a written description rejection amended claim 1. Support for the amended claim language is found in parent application 11/871,803 but not in the provisional applications 60/904,024 or 60/921,314. The priority date for the amended claims is considered to be 10/12/2007. 
Applicant's amendment to claim 7 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  

Information Disclosure Statement
The information disclosure statements filed 1/15/2021 are acknowledged by the examiner.

Specification
The disclosure is objected to because of the following informalities: “paragraph 6 the term “value” should read “valve”, the term “Te” in paragraph 183 should read “The”, “top plate 244” in paragraph 201 should read “top plate 214”, “top plate 1400” in paragraph 324 should read “top plate 31400” .  

The disclosure is objected to because of the following informalities: it is not clear how metering pump operates as described in paragraph 246. Valves 858 and 856 are on opposite sides of the diaphragm, it is not clear how a pump described in figure 1A can operate to deliver fluid across the diaphragm. Similarly “thirteenth valving path” described in paragraph 252 include valves across the diaphragm. 
It is not clear how “the eighth valving path” described in paragraph 247 and “the tenth valving path” described in paragraph 249 operate since the same valves and pumps are actuated in “the valving paths”. Similarly, it is not clear what the difference is between “eleventh valving path” described in paragraph 250 and “twelfth valving path” described in paragraph 251 operate since the same valves and pumps are actuated in “the valving paths”. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the second cassette through the rigid conduits by a plurality of clamps” as claimed in claim 9 must be shown or the feature(s) canceled from the claim(s).  Examiner asserts FIGS. 56A – 56E do not describe a plurality of clamps, as the specification does identify clamps in FIGS. 56A – 56E to hold the cassettes. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “raised flow path 30” in figures 18A – 18E as described in paragraph 187The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “104” has been used to designate both “outlet” and “balance chamber” in figure 1B, reference number 1400 is used to designate both assembled and fluid line (FIG. 62) and assembled cassette as shown in FIGS. 14A, 14B and 14D.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “FIGS. 4E and 4F” as described in paragraph 209 of the specification, FIG. 19D as described in paragraph 277, “sensors in the exemplary embodiment are shown and described below with respect to FIGS. 14C, 14D and FIGS. 15B and 15C” as described in paragraph 232 of the specification, “sensor cell 1314” in FIG. 12C as described in paragraph 262, reference number 3820 and 3828 are missing FIG. 23B as described in paragraph 313, check valve 31920 in FIG. 33C as described in paragraph 327.  Any structural detail 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “reference numbers 833, 835, 837, 839, 841, 843, 845, 847, 849, 851, 853, 855, 857, 859” as described in paragraph 235, reference number 868 as described in paragraph 240.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “1100, 1200 and 1300” has been used to designate both various plates in figures 11A – 15A and fluid lines in figures 56A 56D, and 62 .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Objections
Claim 7 is objected to because of the following informalities:  “one or more the plurality of rigid fluid lines” should read “one or more of the plurality of rigid fluid lines.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 - 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
 
Regarding claim 10, there is insufficient written description support for the “said pod having a rigid fluid line.” As pointed by the applicant in the response filed 1/15/2021, the original disclosure states “[w]here at least one of the fluid lines connecting the cassettes is a rigid hollow cylindrical structure” [para. 6], "[s]ome of the embodiments include where the at least one of the fluid lines connecting the cassettes is a rigid hollow cylindrical structure” [para. 9], and “[v]arious embodiments of this aspect of the cassette include where at least one of the fluid lines connecting the cassettes is a rigid hollow cylindrical structure [para 14].” There insufficient written description support for “each said pod having a rigid fluid line connection to the first cassette and a separate rigid fluid line connection to the second cassette if located in the first fixed space, or having a rigid fluid line connection to the third cassette and a separate rigid fluid line connection to the second cassette if located in the second fixed space.”  The initial disclosure does support the limitation “pod” (diaphragm pump) “having” the fluid line that connect the cassettes. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 - 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is not clear how “one of the plurality fluid lines” can carry fluid between a fluid flowpath of the first cassette and a first fluid flowpath of the second cassette, and to carry fluid between a fluid flowpath of the third cassette and a second fluid flowpath of the second cassette since the 
Claim 9 recites the limitation "the rigid conduits".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 - 8 as far as they are definite, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent to Johnson et al. (5,378,231) in view of US Patent to Bouchard et al. (6,905,479) .
Johnson et al. reference incorporates provisional application 07/734,828 (parent of US Patent to Poli et al. 5,192,269) at col. 3 line 1 and provisional application 07/811,195 (parent of US Patent to Pastrone et al. 5,496,273) at col. 3 line 35. Examiner is interpreting the incorporated patents to be part of US Patent to Johnson et al. (5,378,231).
Regarding claim 7, first, second and third cassette (13, Fig. 2) (for each channel 4, 6, and 8 of Fig. 1), each said cassette comprising diaphragm pumps (70, Fig. 2C Pastrone et al.), the second cassette being interposed between the first and third cassettes (as shown in figure 1), and said first, second and third cassettes being fluidly interconnected by a plurality of rigid fluid lines (25 a – d, Fig. 1 Poli et al.) attached to and extending between the cassettes to connect the cassettes (examiner is interpreting the manifold to be one of the plurality of the rigid conduits). Johnson et al. disclose wherein one or more the plurality of rigid fluid lines are configured: to carry fluid between a fluid flowpath of the first cassette and a first fluid flowpath of the second cassette (examiner is interpreting the manifold between the pipes 25a and 25b to meet this limitation, the flow from the cassette attached to 25b would be free to flow in the manifold between 25a and 25b), and to carry fluid between a fluid flowpath of the 
Johnson et al. do not disclose diaphragm pump is a pneumatic pump. However, pneumatically actuating a diaphragm pump in a pumping cassette for use in medical applications is well known in the art as taught by Bouchard et al. Bouchard et al. teaches a pumping cassette comprising a diaphragm pump pneumatically actuated (Fig. 1) in a medical application that requires precise and accurate flow rates. Therefore a person having ordinary skill in the art would adapt the pneumatic actuation of the diaphragm pump teaching of Bouchard et al. to the cassette disclosed by Johnson et al. as a means of combining prior art elements to yield predictable results. 
Regarding claim 8, as far as it is definite, Johnson et al. disclose a check valve (28a, Fig. 3) in a rigid fluid line (Col. 3, Lines 38 - 53). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753